 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) is made as of November 1, 2011,
by and between Solar Energy Initiatives, Inc, a Delaware corporation (SNRY)
(“Buyer”), and Social Fly Marketing Inc. (DBA Internet Digital Marketing, Inc.)
(IDM) (“Seller”), a Florida corporation. Buyer and Seller are sometimes referred
to individually as a “Party” and together as “Parties.”

 

PRELIMINARY STATEMENTS:

 

Seller is a party to all assets listed on Exhibit A (collectively the “Asset
List”).

 

Seller desires to assign and sell, and Buyer has agreed to assume and purchase,
(i) all of Seller’s rights, use and obligations in and to the Asset List
(Exhibit A).

 

NOW, THEREFORE, in consideration of these preliminary statements and the mutual
covenants, representations, warranties and agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and sufficiency of which
the Parties hereby acknowledge, the Parties hereby agree as follows:

 

1. PURCHASED ASSETS; EXCLUDED ASSETS;

 

1.1 Purchased Assets and Rights. Subject to the terms and conditions of this
Agreement, on the Closing Date (as defined in Section 3.1), Seller will sell to
Buyer, and Buyer will purchase from Seller:

 

(i) all of Seller’s right, title and interest in and to the Asset List (Exhibit
A), collectively, the “Purchased Assets”.

 

Seller shall transfer the Purchased Assets free and clear of all security
interests, liens, restrictions, claims, encumbrances or charges of any kind.

 

1.2 Limited Liabilities Assumed. Buyer, effective as of the Closing Date, will
assume Seller’s rights and obligations arising on or after the Closing Date
under (i) the Asset List identified on Exhibit A attached hereto. Subject to the
preceding sentence or except as otherwise expressly set out in this Agreement,
the parties acknowledge that the Buyer assumes no other obligations or
liabilities of the Seller.

 

1.3 Excluded Assets. Except as expressly set forth herein, the Purchased Assets
shall not include cash in the bank, and does not set exclusivity rights for
Buyer (collectively, the “Excluded Assets”).

 

Initial _______/________1

 

 

 

 

2. PURCHASE PRICE

 

2.1 Purchase Price; Payment. Subject to Section 2.2, the consideration to be
paid by Buyer to Seller for the Purchased Assets will be Two Hundred Thirty
Thousand Dollars ($230,000) upon Close Date (the “Purchase Price”). The Purchase
Price will be paid at closing by the delivery of:

 

(i)Issuance of 100,000,000 common stock of SNRY as payment in full on or before
Close Date.

(ii)$30,000.00 cash payment within 30 days of closing

 

2.2 Obligations. Seller will be responsible for any and all expenses that accrue
or arise under the Transferred Agreements or relating to Seller’s business (the
“Seller Expenses”) on or prior to the Closing Date. Seller will be responsible
for, and shall promptly pay when presented, all valid vendor invoices relating
to expenses prior to Closing Date. Should any such invoice be presented to
Buyer, Buyer shall promptly notify Seller of such fact. Seller shall pay such
invoice within 10 days, failing which Buyer may authorize payment from the
Escrow or seek recovery from Seller.

 

2.3 Taxes. All transfer, sales or similar tax due to the State of Florida as a
result of this transaction will be paid by Buyer. All other transfer, sales or
similar tax due as a result of this transaction will be paid by the party upon
whom such taxes are imposed by law.

 

3. CLOSING.

 

3.1 Closing Date. Subject to the terms and conditions of this Agreement, the
closing of the transactions (the “Closing”) contemplated by this Agreement shall
occur at a mutually acceptable place and time within five (5) days after the
last of the conditions to Closing set forth in Sections 7.1 and 7.2 have been
satisfied or waived by the Party or Parties entitled to waive the same, or such
other date and time as to which Buyer and Seller may agree in writing; provided
that, at Buyer’s option, the Closing may take place on the last day of the month
in which the conditions set forth in Sections 7.1 and 7.2 have been satisfied
(the “Closing Date”), and to be no later than November 30, 2011.

 

Initial _______/________2

 

 

 

 

3.2 Actions to be taken at the Closing. At the Closing, the Parties will take
the following actions and deliver the following documents:

 

(a) Seller will deliver to Buyer:

 

1)a duly executed Assignment and Assumption Agreement, in substantially the form
attached hereto as Exhibit C.

  

2)a duly executed bill of sale, in substantially the form attached hereto as
Exhibit C.

  

3)all required consents of third parties to the sale, conveyance, transfer,
assignment and delivery of the Purchased Assets, the consent of the Asset List.

  

4)intentionally left blank

  

5)a secretary’s certificate, certifying resolutions of the board of directors
and shareholders of Seller approving the sale of the Purchased Assets.

  

6)a certificate of Heather Rich certifying as to the truth and correctness of
Seller’s representations and warranties to the best of Seller’s knowledge as of
the Closing Date and that all of Seller’s obligations that are to be performed
prior to Closing have been performed.

 

(b) Buyer will deliver to Seller:

 

1)100,000,00 stock certificate of SNRY Common Stock

2)Payment of $30,000.00 within 30 days after closing

3)a duly executed Assignment and Assumption Agreement in substantially the form
attached as Exhibit B.

4)a secretary’s certificate, certifying resolutions of the board of directors of
Buyer approving the purchase of the Purchased Assets,

5)an officer’s certificate certifying as to the truth and correctness of Buyer’s
representations and warranties to the best of Buyer’s knowledge as of the
Closing Date and that all of Buyer’s obligations that are to be performed prior
to Closing have been performed.

 

(c) The Parties will take such other actions and will execute and deliver such
other instruments, documents and certificates as are required by the terms of
this Agreement and the agreements executed in connection herewith (the “Related
Agreements”) or as may be reasonably requested by any Party in connection with
the consummation of the transactions contemplated herein.

 

Initial _______/________3

 

 

 

 

4. REPRESENTATIONS; WARRANTIES.

 

4.1 Seller Representations. Seller represents and warrants to Buyer as of the
date hereof, and as of the Closing Date as follows:

 

(a) Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida. Seller has full power and
lawful authority to enter into this Agreement and all Related Agreements, and
consummate the transactions contemplated hereby and thereby.

 

(b) This Agreement and the Related Agreements have each been duly authorized by
all necessary action on the part of Seller, including shareholder authorization.
This Agreement constitutes, and when executed, the Related Agreements each will
constitute, the legal, valid and binding obligation of Seller, enforceable in
accordance with their respective terms. Seller’s execution, delivery and
performance of this Agreement and the Related Agreements will not;

 

(i) constitute a breach or violation of Seller’s incorporation documents or
bylaws, (ii) constitute a breach or violation of any law, rule, regulation,
material agreement, indenture, deed of trust, mortgage, loan agreement or any
material instrument to which Seller is a party, (iii) constitute a violation of
any order, judgment or decree by which Seller is bound or affected, or the
creation of any lien or charge thereon.

 

(c) No consent, license, approval or authorization of, or filing, registration
or waiver or other action by, any governmental authority or any third party is
or will be required in connection with the execution, delivery or performance by
Seller of this Agreement or any agreement executed in connection herewith except
those consents which Seller shall deliver to Buyer before Closing.

 

(d) Exhibit A sets forth a complete list Asset List to which Seller is a party
all of which are being sold to Buyer hereunder. There is no suit or proceeding
pending or threatened, relating in any way to, any listing in the Purchased
Assets, or that could otherwise impair Seller’s ability to perform its
obligations hereunder. Neither Seller nor any other party thereto is in breach
of or in default under any contract included in the Purchased Assets nor has any
notice or claim with respect to any breach or default thereunder been given.
Seller has not made any oral representations or warranties to any person with
respect to the Purchased Assets, nor has it offered to provide any services. The
Purchased Assets constitute all assets currently utilized by Seller in the
operation of its development business and related businesses, other than the
Excluded Assets.

 

(e) All financial information relating to the Purchased Assets that has been
provided by Seller, or its agents, to Buyer is true and complete and has been
prepared in accordance with sound financial practices applied on a consistent
basis.

 

Initial _______/________4

 

 

 

 

(f) Neither this Agreement nor any schedules, certificates or other document or
information provided by Seller to Buyer in connection with this Agreement or the
Related Agreements or the transactions contemplated hereby contains or will
contain any untrue statement of a material fact or omits to state a material
fact necessary to make the statements so made not misleading, at the time such
statements were made and through the time of the Closing Date.

 

(g) Neither the Seller, nor any of its shareholders, officers, employers or
agents, has employed any financial advisor, broker or finder or incurred any
liability for any financial advisory, brokerage or finder’s fee or commission in
connection with this Agreement, and the Related Agreements, or the transactions
contemplated by such agreements for which Buyer could become liable or
obligated.

 

(h) Seller has not received any proceeds with respect to the Purchased Assets
that relate in whole or part to any period after the Closing Date.

 

(i) Seller has provided all financial data that is material to Seller, its
operations or financial condition.



(j) Seller is not voluntarily or involuntary in bankruptcy.

 

4.2 Buyer Representations. Buyer represents and warrants to Seller as follows:

 

(a) Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada and has the corporate power and authority
to enter into this Agreement and the Related Agreements and to consummate the
transactions contemplated by this Agreement and the Related Agreements.,

 

(b) Prior to the Closing, this Agreement and each Related Agreement will have
been duly authorized by all necessary regulatory authorities and corporate
action on the part of Buyer. This Agreement constitutes and, when executed, the
Related Agreements will constitute, the legal, valid and binding obligations of
Buyer, enforceable in accordance with their respective terms.

 

(c) Neither Buyer, nor any of its Shareholders, officers, employees or agents
have employed any financial advisor, broker or finder or incurred any liability
for any financial advisory, brokerage or finder’s fee or commission in
connection with this Agreement, the Related Agreements or the transactions
contemplated by such agreements for which Seller could become liable or
obligated.

 

(d) Buyer has been provided and has received all financial information related
to the Purchased Assets which it has requested of Seller as of the date hereof.

 

Initial _______/________5

 

 

 

 

5. CERTAIN COVENANTS AND AGREEMENTS.

 

5.1 Approvals and Consents. Prior to Closing, Seller will obtain, in writing and
without penalty to Buyer, all necessary approvals and consents required in order
to authorize and approve this Agreement and the Related Agreements, and to
consummate the assignment to, and assumption by, Buyer of the Purchased Assets.

 

5.2 Cooperation. Each of the Parties hereto will use its best efforts in good
faith to perform and fulfill all conditions and obligations to be fulfilled or
performed by it hereunder.

 

5.3 Access to Properties, Records and Personnel; Inspection. Seller shall give
Buyer and its counsel, accountants and other representatives full access during
normal business hours to all of the properties, personnel, financial and
operating data, books, tax returns, contracts, commitments and records of Seller
to the extent that they relate to the Purchased Assets.

 

5.4 Notices. Each of Buyer and Seller will promptly notify the other in writing
if it receives any notice, or otherwise becomes aware, of any action or
proceeding instituted or threatened before any court or governmental agency by
any third party to restrain or prohibit, or obtain damages in respect of this
Agreement or any Related Agreement or the consummation of the transactions
contemplated hereby or thereby.

 

5.5 Further Assurances. Each Party will execute and deliver any further
instruments or documents, and take all further action, reasonably requested by
the other Party to carry out the transactions contemplated by this Agreement and
the Related Agreements.

 

5.6 Indemnification by Seller. The Seller will indemnify, defend and hold the
Buyer, its Affiliates (as defined below) and their respective stockholders,
directors, officers, employees, legal representatives, agents, successors and
assigns (the “Indemnified Parties”) harmless from and against any and all
claims, judgments, damages, penalties, fines, costs, liabilities, losses and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) incurred by the Indemnified Parties (collectively, “Losses”) arising
from or directly or indirectly relating to:

 

(a) any breach by Seller of any term or provision of this Agreement or any
Related Agreement, including without limitation, Seller’s representations and
warranties contained herein; or

 

(b) any other expense or liability relating to the Purchased Assets arising or
occurring prior to the Closing Date.

 

Initial _______/________6

 

 

 

 

“Affiliate” means, with respect to any Person (as hereinafter defined), any
Person that controls, is controlled by or is under common control with such
Person, together with its and their respective members, partners, venturers,
directors, officers, stockholders, agents, employees and spouses. A Person shall
be presumed to have control when it possesses the power, directly or indirectly,
to direct, or cause the direction of, the management or policies of another
Person, whether through ownership of voting securities, by contract, or
otherwise. “Person” means an individual, partnership, Limited Liability Company,
association, corporation, or other entity.

 

5.7 Indemnification by Buyer. Buyer shall indemnify, defend and hold Seller, its
Affiliates and their respective Indemnified Parties harmless from and against
any and all Losses arising from or directly or indirectly relating to:

 

(a) any breach by Buyer of any term or provision of this Agreement or any
Related Agreement, including without limitation, Buyer’s representations,
warranties and covenants contained herein; or

 

(b) Buyer’s performance or breach of the warrant agreements or performance
agreements after the Closing Date; or

 

(c) any other expense or liability relating to the Purchased Assets arising or
occurring after the Closing Date.

 

5.8 Survival of Representations and Warranties. The parties’ representations and
warranties contained herein shall survive the Closing for a period of two (2)
years.

 

5.9 Exclusivity. From the date hereof through the Closing Date or the
termination of this Agreement, whichever first occurs, Seller shall not, nor
shall Seller authorize or permit any of its directors, officers, employees,
representatives, agents or Affiliates to, directly or indirectly, solicit,
initiate, encourage, respond favorably to, permit or condone inquiries or

proposals from, or provide any confidential information to, or participate in
any discussions or negotiations with, any Person (other than Buyer and its
directors, officers, employees, representatives and agents) concerning a sale,
assignment or other transfer of the Purchased Assets, either directly or through
a stock purchase or merger or other acquisition structure.

 

5.10 Material Agreements. At Buyer’s request, Seller shall assign as necessary
and rights relating to the Purchased Assets

 

5.11 Closing Agreements. As defined in the Purchase Price and above in section
5.

 

6. [Intentionally Blank]

 

Initial _______/________7

 

 

 

 

7. CONDITIONS PRECEDENT.

 

7.1 Conditions to Buyer’s Obligations. Buyer’s obligations under this Agreement
are subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions, any of which may be waived in writing by Buyer:

 

(a) Seller will have complied with and performed in all material respects its
obligations under this Agreement and the Related Agreements required to be
complied with or performed prior to Closing.

 

(b) All representations and warranties of Seller in this Agreement and the
Related Agreements will be true and correct in all material respects as of the
date when given and on the Closing Date.

 

(c) All consents, approvals and waivers required to consummate the transactions
contemplated by this Agreement and the Related Agreements will have been
obtained in writing by Seller and provided to Buyer without any penalty or
condition which is adverse to Buyer. Buyer will have received evidence of the
due authorization and execution of this Agreement by Seller in form and
substance satisfactory to Buyer.

 

(d) There will not have been any material adverse change in the business,
prospects or future business relating to the Purchased Assets, or any event
which may, in the future, cause such a change or any pending or threatened
material litigation or other proceeding relating to the Purchased Assets.

 

(e) Seller shall have delivered such other documents and instruments as Buyer
may reasonably request to effectuate the transactions contemplated herein and to
vest in Buyer title to, and rights in the Purchased Assets.

 

(f) Buyer shall have received all of the items set forth in Sections 3.2(a) and
3.2(c) hereof

 

7.2 Condition to Seller’s Obligations. Seller’s obligations under this Agreement
are subject to the satisfaction, on the Closing Date, of the following
conditions, which may be waived by Seller:

 

(a) Buyer ill have complied with and performed, in all material respects, its
obligations under this Agreement and the Related Agreements.

 

(b) All representations of Buyer in this Agreement or the Related Agreements
will be true and correct as of the date when given and on the Closing Date.

 

(c) Seller shall have received all of the items set forth in Section 3.2(b) and
3.2(c) hereof.

 

Initial _______/________8

 

 

 

 

8. TERMINATION OF AGREEMENT; EFFECT OF TERMINATION.

 

8.1 Termination. This Agreement may be terminated at any time before the Closing
as follows:

 

(a) By Buyer, by notice to Seller, if any of Buyer’s conditions precedent to
Closing have not been satisfied as of the Closing Date or have become incapable
of being satisfied by November 4, 2011.

 

(b) By Seller, by notice to Buyer, if any of Seller’s conditions precedent to
Closing have not been satisfied as of the Closing Date or have become incapable
of being satisfied by November 4, 2011.

 

8.2 Effect of Termination. With the exception of Section 5.6 & 5.7
(Indemnification) and this Section 8.2 which shall survive termination of this
Agreement, upon a termination in accordance with Section 8.1, this Agreement
will have no further force or effect. Notwithstanding the foregoing, each Party
will be liable to the other for any breaches by such Party prior to termination
of this Agreement. If Seller refuses to consummate the transactions contemplated
as and when required herein, despite the satisfaction or waiver by Seller of the
conditions set forth in Section 7.2 hereof, Buyer shall be entitled to receive
from Seller $0.00 as liquidated damages and not as a penalty. If Buyer refuses
to consummate the transactions contemplated as and when required herein despite
the satisfaction or waiver by Buyer of the conditions set forth in Section 7.1
hereof, there will be no liquidated damages.

 

9. Left intentionally blank

 

10. MISCELLANEOUS.

 

10.1 No Waiver. No waiver of any breach of any provision of this Agreement will
be deemed a waiver of any other breach of this Agreement. No extension of time
for performance of any act will be deemed an extension of the time for
performance of any other act.

 

10.2 Severability. The provisions of this Agreement will be deemed severable,
and if any provision of this Agreement is held illegal, void or invalid under
applicable law, such provision may be changed to the extent reasonably necessary
to make the provision legal, valid and binding. If any provision of this
Agreement is held illegal, void or invalid in its entirety, the remaining
provisions of this Agreement will not be affected but will remain binding in
accordance with their terms.

 

10.3 Entire Agreement; Amendment. This Agreement, the Related Agreements and the
schedules, exhibits and attachments to such agreements contain the entire
agreement of the Parties with respect to the subject matter hereof. This
Agreement may be amended only by an instrument in writing signed by all of the
Parties hereto. The headings in this Agreement are solely for convenience of
reference and will not affect the interpretation of any provision of this
Agreement.





 

Initial _______/________9

 

 

 

 

10.4 Applicable Law. This Agreement will be construed in accordance with and
governed by the laws of the State of Florida. Jurisdiction and venue for all
disputes relating to this Agreement shall lie with the state and federal courts
located in Duval County, Florida.

 

10.5 Time is of the Essence. The Parties to this Agreement acknowledge and agree
that time is of the essence with respect to the consummation of the transactions
contemplated by this Agreement and each Related Agreement.

 

10.6 Binding Agreement, Assignment. The terms and provisions of this Agreement
will bind the Parties and their respective permitted successors and assigns.
Neither this Agreement nor any Related Agreement may be assigned by Seller or
Buyer, without the prior written consent of the other.

 

10.7 Expenses. Each Party will pay all of its expenses, including attorneys’ and
accountants’ fees in connection with the negotiation of this Agreement or any
Related Agreement, the performance of its obligations hereunder or thereunder,
and the consummation of the transactions contemplated by this Agreement or any
Related Agreement; provided that in any proceeding or other attempt to enforce,
construe or to determine the validity of this Agreement or any Related
Agreement, the non-prevailing Party will pay the reasonable attorneys’ fees and
costs of the prevailing Party.

 

10.8 Notices. All notices, demands or other communications required or permitted
to be given hereunder will be in writing, and any and all such items will be
deemed to have been duly delivered upon personal delivery; or as of the third
business day after mailing by United States mail, certified, return receipt
requested, postage prepaid, addressed as follows; or as of the immediately
following business day after deposit with Federal Express or a similar overnight
courier service, addressed as follows; or as of the business day if by facsimile
to the facsimile number set forth below:

 

Notices to Seller: Social Fly Marketing Inc, DBA  

Internet Digital Marketing, Inc.

3105 Hartridge Terrace

Wellington, Florida 33414

Attn: Heather Rich

561-716-3858

 

Initial _______/________10

 

 

 

 

Notices to Buyer:  Solar Energy Initiatives, Inc.   570 Walnut Valley Parkway  
Arden, NC 28704   Attn: David Fann   Phone: 904-251-4910 

 

10.9 Counterparts. This Agreement may be executed in one or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same instrument.

 

10.10 No Third Party Beneficiaries. Nothing in this Agreement is intended or
shall be construed to give any person, other than the parties hereto, any legal
or equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.

 

10.11 Publicity. Each party agrees to notify the other prior to issuing any
press release or making any public statement regarding the transactions
contemplated hereby, and will attempt to obtain the reasonable approval of the
other party prior to making such release or statement, except where such release
or statement is required by applicable law or pursuant to any listing agreement
with, or the rules or regulations of, any securities exchange or any other
regulatory requirement, in which case the disclosing party shall endeavor to
provide the other party with as much prior notice of the content of such release
or statement as is reasonably practicable under the circumstances.

 

10.12 Confidentiality. Other than as contemplated by this Agreement, Seller will
maintain in confidence, and will cause its directors, officers, employees,
agents, and advisors to maintain in confidence, any written, oral, or other
information in its possession relating directly or indirectly to the Purchased
Assets, unless such information becomes publicly available through no fault of
Seller, or its directors, officers, employees, agents or advisors, the use of
such information is necessary or appropriate in making any filing or obtaining
any consent or approval required for the consummation of the transactions
contemplated herein, or the furnishing or use of such information is required by
legal proceedings or otherwise required by law. If this Agreement is terminated
pursuant to Section 8.1, this Section 10.12 shall be of no further force or
effect.

 

Initial _______/________11

 

 

 

 

The Parties have executed and delivered this Agreement on the date set forth in
the introductory paragraph of this Agreement.

 

Buyer:     Seller:           SOLAR ENERGY INITIATIVES, INC.   Internet Digital
MARKETING, INC.   a Delaware corporation    a Florida corporation           By:
/s/ David Fann   By: /s/ Heather Rich         Name: David Fann   Name: Heather
Rich      Title: Chief Executive Officer    Title: Chief Executive Officer   

 

EXHIBIT A – Asset List

 

Assets and Liability included in Purchase

 

1.All owned websites including: www.internetdigitalmarketing.com

2.www.socialflymarketing.com, www.finwebsolutions.com

3.A list with contact information of all customers

4.Company Bank Account

5.List of potential customers

6.Company Business plans, Sales material, brochures, and projections

 

Initial _______/________12

 



 

 

 